DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This is in response to application no. 16/651,641 filed on March 27, 2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

35 U.S.C. 101 requires that a claimed invention must fall within one of the four eligible categories of invention (i.e. process, machine, manufacture, or composition of matter) and must not be directed to subject matter encompassing a judicially recognized exception as interpreted by the courts.  MPEP 2106.  The four eligible categories of invention  include: (1) process which is an act, or a series of acts or steps, (2) machine which is an concrete thing, consisting of parts, or of certain devices and combination of devices, (3) manufacture which is an article produced from raw or prepared materials by giving to these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery, and (4) composition of matter which is all compositions of two or more substances and all composite articles, whether they be the results of chemical union, or of mechanical mixture, or whether they be gases, fluids, powders or solids.  MPEP 2106(I).

Claims 58-63 are rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention because the broadest reasonable interpretation of the instant claims in light of the specification encompasses transitory signals.  But, transitory signals are not within one of the four statutory categories (i.e. non-statutory subject matter).  See MPEP 2106(I).   However, claims directed toward a non-transitory computer readable medium may qualify as a manufacture and make the claim patent-eligible subject matter.  MPEP 2106(I).  Therefore, amending the claims to recite a “non-transitory computer-readable medium” would resolve this issue.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 43, 49, 56 and 62 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 43 recites the limitation “determine the residual error based on the coding unit information and an intra-frame mode search with reconstructed neighbor pixel information.” It is unclear what is meant by “an intra-frame mode search with reconstructed neighbor pixel information” in the claim. Furthermore, the claim element “neighbor pixel” was not defined by the claim, thereby renders the claim indefinite. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 39, 45, 52 and 58 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. (Pub. No. US 2018/0270480 A1/provisional appl. no. 62/504,824).

Regarding claim 39, Zhang discloses a motion estimation system, comprising: a processor; memory communicatively coupled to the processor; and logic communicatively coupled to the processor to (Fig. 1, ¶0232): determine a residual error based on coding unit information (Provisional ¶0197: Residual generation unit 102 may generate, based on the coding blocks (e.g., luma, Cb and Cr coding blocks) for a CU and the selected predictive blocks (e.g., predictive luma, Cb and Cr blocks) for the PUs of the CU, residual blocks (e.g., luma, Cb and Cr residual blocks) for the CU), and determine a candidate coding unit and an associated rate distortion cost based on the residual error (Provisional ¶0134, 0177: the encoder decides CU mode and CU partition by optimizing rate-distortion cost. However, the distortion value is calculated by the difference of the values of unfiltered reconstructed pixels and the original pixels).

	Claims 45, 52 and 58, claim 45, 52 and 58 recite the limitation analogous to claim 1. Thus, claims 45, 52 and 58 are rejected due to similar reasons set forth above with respect to claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 42, 48, 55 and 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Pub. No. US 2018/0270480 A1/provisional appl. no. 62/504,824) in view of Chen et al. (Pub. No. US 2008/0153444 A1). 

Regarding claim 42, Zhang does not explicitly disclose wherein the logic is further to: determine one or more of the fractional motion estimate and the bidirectional motion estimate based on a depth first search and a breadth first search.
However, Chen discloses wherein the logic is further to: determine one or more of the fractional motion estimate and the bidirectional motion estimate based on a depth first search and a breadth first search (¶0042: When a system search begins, configure unit 610 first estimates a search ration (DF_ratio) to determine both the number of layers allocated in the depth-first search (DFS) and in the breadth-first search (BFS) portion…).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang by utilizing wherein the logic is further to: determine one or more of the fractional motion estimate and the bidirectional motion estimate based on a depth first search and a breadth first search, as taught by Chen, for reducing decoding latency (Chen: ¶0013).

Regarding claims 48, 55 and 61, claims 48, 55 and 61 recite the limitation analogous to claim 42. Thus, claims 48, 55 and 61 are rejected due to similar reason set forth above with respect to claim 42.

Claim(s) 44, 50, 57 and 63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Pub. No. US 2018/0270480 A1/provisional appl. no. 62/504,824) in view of Lei et al. (Pub. No. US 2016/0173906 A1). 

Regarding claim 44, Zhang does not explicitly disclose wherein the logic is further to: perform an integer motion search based on another set of coding unit information; determine partition unit candidates based on the integer motion search; and determine another candidate coding unit based on the partition unit candidates.
However, Lei discloses wherein the logic is further to: perform an integer motion search based on another set of coding unit information (¶¶0024, 0074-0077: Flatness check module 602 may determine whether a portion of a video frame (e.g., a macroblock, a coding tree unit, a largest coding unit, a coding unit, a coding block, or the like, as discussed) is flat or not flat… flatness check module 602 may provide a partitions check indicator (PCI) 621 and/or a transform sizes check indicator (TSCI) 622 to inter-prediction module 609 based on the flatness determination…Inter-prediction module 609 may perform motion estimation and/or motion compensation for video frames of input video 601 at least partially based on partitions check indicator 621 and/or a transform sizes check indicator 622); determine partition unit candidates based on the integer motion search (¶0045: the integer motion estimation may search for a best integer level motion vector among candidate motion vectors within a reference frame for candidate partitions of the portion of the video frame); and determine another candidate coding unit based on the partition unit candidates (¶0045: The integer motion estimation may check any number of candidate motion vectors. In some examples, in evaluating candidate partitions of the portion of the video frame, a tree pruning approach may be applied).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang by utilizing wherein the logic is further to: perform an integer motion search based on another set of coding unit information; determine partition unit candidates based on the integer motion search; and determine another candidate coding unit based on the partition unit candidates, as taught by Lei, for reducing computational complexity and power consumption of the video encoder (Lei: ¶¶0023, 0027).

Regarding claims 50, 57 and 63, claims 50, 57 and 63 recite the limitation analogous to claim 44. Thus, claims 50, 57 and 63 are rejected due to similar reason set forth above with respect to claim 44.

Claim(s) 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Pub. No. US 2018/0270480 A1/provisional appl. no. 62/504,824) in view of Yoneda (Pub. No. US 2017/0186365 A1). 
Regarding claim 51, Zhang is silent with regard to wherein the logic coupled to the one or more substrates includes transistor channel regions that are positioned within the one or more substrates. 
However, Yoneda discloses wherein the logic coupled to the one or more substrates includes transistor channel regions that are positioned within the one or more substrates (¶0234:  transistors in each of which a channel formation region is formed in a single crystal semiconductor substrate). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang by utilizing wherein the logic coupled to the one or more substrates includes transistor channel regions that are positioned within the one or more substrates, as taught by Yoneda, for providing a device with low power consumption (Yoneda: ¶0017).  

Allowable Subject Matter
Claims 40, 41, 46, 47,  53 and 54 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 43, 49 and 56 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following are the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. 
Liu et al.  (US 20120230411 A1) describes  coding techniques associated with the transform unit partition and optimization of merge mode decision.
Li et al. (US 20140015925 A1) describes techniques related to scalable video coding (SVC).
Lim et al. (US 20140105284 A1)  a method and an apparatus for performing an encoding/decoding through a high-speed coding unit mode decision.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHNAEL AYNALEM whose telephone number is (571)270-1482. The examiner can normally be reached M-F 9AM-5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHNAEL AYNALEM/Primary Examiner, Art Unit 2488